Wood, J., (after stating the facts). Section 1199 of Kirby’s Digest provides that “an appeal or writ of error shall not be granted except within one year after the rendition of the judgment, order or decree sought to be reviewed.” The appeal in this case was granted more than a year after the rendition of the judgment on the demurrer dismissing appellant’s intervention. The appeal not having been perfected within the time prescribed by law, this court is without jurisdiction of the case. Damon v. Hammonds, 73 Ark. 609, Young v, Rose, 80 Ark. 515. The judgment of the lower court therefore can not be disturbed by this court, and the appeal is dismissed. •